Filed 1/30/15 Bui v. Singh CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


CHRISTINE BUI,
         Plaintiff and Appellant,
                                                                     A140906
v.
AMITAPH SINGH,                                                       (San Mateo County
                                                                     Super. Ct. No. CIV515505)
         Defendant and Respondent.


         Christine Bui (appellant), in propia persona, appeals from a judgment entered after
the trial court found in favor of Amitaph Singh (respondent) in a personal injury action.
Appellant contends: (1) she had “no meaningful access to the court”; and (2) the trial
court should have granted her a “continuance to provide more evidence.” We affirm the
judgment.
                              FACTUAL AND PROCEDURAL BACKGROUND
         On January 20, 2010, appellant was driving in the number one lane in the tunnel
near Treasure Island on the Bay Bridge when she noticed she was driving too closely to
the tunnel wall. She turned her wheel to correct her car’s path, and according to
appellant, her car “began to hydroplane into the next lane to the right” and collided with
respondent’s car. The right side of appellant’s car hit the left front side of respondent’s
car, which was in lane three. A police officer arrived at the scene and completed a report
after taking statements from the parties.
         Appellant filed a complaint against respondent on July 23, 2012 to recover
damages for injuries she suffered as a result of the accident. After the trial court


                                                             1
overruled respondent’s demurrers to the complaint, the matter proceeded to nonbinding
judicial arbitration. The arbitrator found in favor of respondent and appellant filed a
request for a trial de novo. The parties waived a jury trial and a court trial was held.
       The trial court heard testimony from appellant and admitted various exhibits into
evidence. At the end of appellant’s presentation of her case, respondent filed a “motion
for judgment of nonsuit,”1 and the trial court granted the motion, finding, “Plaintiff has
not carried [her] burden of proof. No negligence found on the part of the Defendant.
Judgment of Dismissal is against the Plaintiff. The Defendant to have his cost of suit
with a Memorandum of Cost to be prepared. . . .”
                                        DISCUSSION
                                    Access to the court
       Appellant contends she had “no meaningful access to the court” because she “is a
poor immigrant, speaks English awkwardly, doesn’t understand legal procedure, [and] is
overwhelmed by the court system.”
       In conducting an appellate review, we presume that a judgment of a lower court is
correct. “All intendments and presumptions are indulged to support [the judgment] on
matters as to which the record is silent, and error must be affirmatively shown.”
(Denham v. Superior Court (1970) 2 Cal. 3d 557, 564.) Therefore, a party challenging a
judgment “has the burden of showing reversible error by an adequate record.” (Ballard v.
Uribe (1986) 41 Cal. 3d 564, 574.)

       1
         Code of Civil Procedure, section 581c, subdivision (a), provides that a defendant
may move for a judgment of nonsuit “after the presentation of [plaintiff’s] evidence in a
trial by jury.” (Italics added.) Because this was not a jury trial, respondent’s motion for
“nonsuit” was, in effect, a motion for judgment under Code of Civil Procedure,
section 631.8, subdivision (a), which provides that a defendant may “move for a
judgment” “[a]fter a party has completed his presentation of evidence in a trial by the
court.” (Italics added.) In this appeal, we will treat the judgment as one entered after the
granting of a motion for judgment, not a motion for nonsuit. (Commonwealth Memorial,
Inc. v. Telophase Society of America (1976) 63 Cal. App. 3d 867, 869, fn. 1 [“In a trial by
the court, which this was, a motion for nonsuit is no longer recognized. . . . Accordingly,
we treat the order granting defendant’s motion for nonsuit as a judgment for defendant
pursuant to Code of Civil Procedure section 631.8”].)


                                              2
       Here, the record shows that a court trial was held and that appellant had the
opportunity to testify on her behalf and present evidence in support of her case. There is
nothing in the record indicating that appellant was unable to present certain evidence due
to any limitations she may have had. She also does not state what, if anything, the trial
court could have done to assist her. In fact, she states, “This is not in any[]way a
criticism of the trial judge, who has a superb reputation for patience and fairness. He has
to, and does, follow the law.” We conclude that appellant has failed to show that she was
denied “meaningful access to the court.”
                                        Continuance
       Appellant contends the trial court should have granted her a “continuance to
provide more evidence.” She forfeited this claim by failing to request a continuance
below. In any event, only prejudicial error results in reversal of a judgment. Error is
prejudicial when it is probable that the party against whom it was made would have
achieved a better result but for the error. (Cal. Const., art. VI, § 13; Code Civ. Proc.,
§ 475; Soule v. General Motors Corp. (1994) 8 Cal. 4th 548, 576.) Here, appellant has
failed to state what evidence she would have presented if the court had granted her a
continuance, and how that evidence would have changed the result in the case. Her
contention therefore also fails on the merits.
                                        DISPOSITION
       The judgment is affirmed. Respondent shall recover his costs on appeal.




                                                 3
                                _________________________
                                McGuiness, P.J.


We concur:


_________________________
Siggins, J.


_________________________
Jenkins, J.




                            4